Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20   PageID.2158   Page 1 of 16




                                 EXHIBIT B
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20     PageID.2159   Page 2 of 16




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISON

  ADAM COMMUNITY CENTER, a
  domestic nonprofit corporation, a/k/a
  ADAM COMMUNITY (ACC), a
  Domestic nonprofit corporation,

        Plaintiff,                            Case No: 18-13481
                                              Hon. Nancy G. Edmunds
  v.

  CITY OF TROY, A Michigan municipal
  Corporation, TROY CITY COUNCIL, CITY
  OF TROY PLANNING COMMISSION,
  CITY OF TROY ZONING BOARD OF
  APPEALS, and DANIEL AGAUAS, GLEN
  CLARK, THOMAS DESMOND, DAVID
  EISENBACHER, ORESTIS KALTSOUNIS,
  PADMA KUPA, DAVE LAMBERT, JAMES
  MCCAULEY, in their official Capacities as
  Members of the TROY ZONING
  BOARD OF APPEALS,

        Defendants.
   CAIR-MI                                Lori Grigg Bluhm (P46908)
   By: Amy V. Doukoure (P80461)           Allan T. Motzny (P37580)
   Attorney for Plaintiff                 Attorneys for Defendants
   30201 Orchard Lake Road Suite 260      500 W. Big Beaver road
   Farmington Hills, MI 48334             Troy, MI 48084
   (248) 559-2247 Phone                   (248) 524-3220
   (248) 559-2250 Fax                     Bluhmlg@troymi.gov
   adoukoure@cair.com

       PLAINTIFF’S FIRST SET OF INTERROGATORIES AND REQUEST FOR
        PRODUCTION OF DOCUMENTS FROM DEFENDANT GLEN CLARK
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                 PageID.2160      Page 3 of 16



  Plaintiff herein, Adam Community Center, by and through his attorney, CAIR-MI., and more
  specifically, AMY V. DOUKOURE, submit the following Requests for Production of Documents
  and Interrogatories to be responded to by Defendant, DANIEL AGAUAS be responded to in
  accordance with such.
  The information sought must be given under oath whether this information is in the possession of
  or secured by you, your attorney, an investigator retained by you or on your behalf, or any other
  agent or representative whether personally known to you or not.
  The answers to Interrogatories must be served upon the undersigned attorney within twenty-
  eight (28) days from the time these Interrogatories are served upon you and document
  production must be served upon the undersigned attorney within twenty eight (28) days from
  the time these requests are served upon you. These Interrogatories are continuing in nature and
  supplemental answers are required upon receipt of additional or further information by you, either
  directly or indirectly, up to the time of trial.
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                    PageID.2161       Page 4 of 16



                                              DEFINITIONS


           The following definitions are applicable:


• “Plaintiff” shall include ADAM COMMUNITY CENTER as well as any and all agents, servants,
  associates, employees, lawyers,      accountants, private investigators and others who are
  representing or have represented Plaintiff.


• “Defendant” shall include GLEN CLARK (hereinafter (“DEFENDANT”), as well as any and all
   agents, servants, associates, employees, lawyers, accountants, private investigators and
  others who are representing or have represented the Defendant.

• Any reference to any of the co-Defendants in this matter other than the Defendant to whom this
  discovery request is addressed shall be so identified by the term “Defendant” followed by the name
  of the entity defendant or individual defendant which is being referenced.

• “And” as well as “or” shall be construed either disjunctively or conjunctively      as necessary
  to bring within the scope of this request any information      which might otherwise by construed
  to be outside its scope.

• “Communication” means any transmission or exchange of information,             written or oral, formal
  or informal, regarding anything herein inquired into.

• “Oral communication” means and includes any face-to-face conversation, meeting, conference,
  telephone conversation, or telephone conference.

• “Date” means the exact day, month and year, if ascertainable, or if not, the          best
  approximation thereof in relation to other events.

• The term “documents” shall be given its broadest possible definition            consistent with MCR
  2.310 including, but not limited to, all written, recorded or graphic material of any kind, including
  the originals and all    non-identical copies, whether different from the originals only by reason of
   notation made on such copies or otherwise. This includes without limitation, correspondence,
  memoranda, notes, diaries, numerical charts,             letters, telegrams, contracts, reports,
  studies, statements, receipts, returns, summaries, pamphlets, books, prospectuses, interoffice
   communications, offers, notations of any sort of conversations, telephone call            messages,
  meeting notes or minutes, bulletins, computer printouts,         teletypes, telefaxes, worksheets,
  checks, invoices, banking instruments,            accounting papers, books and records and other
  such items utilized to transfer or pay funds or assets, and all drafts, alterations, modifications,
   changes and amendments of any of the foregoing. This also includes             graphic    or   aural
  records or representations of any kind including, without        limitation, photographs, blue prints,
  building plans, schematic drawings, charts, graphs, microfiche, microfilm, videotape, recordings,
  and motion       pictures. This also includes electronic, mechanical, or electric records or
   representations of any kind including, without limitation, tapes, cassettes, discs, recordings, and
  any data stored in a computer or on computer             disks.      Documents shall include all
  attachments, enclosures, and other documents that are attached to, relate to, or refer to the
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                    PageID.2162     Page 5 of 16



  requested        documents.      And non-identical copies of an original document, whether
   different from the original only by reason of notation made on such copies  or otherwise,
  are to be considered separate and distinct documents and must be produced.


• The term “person” shall mean, in the plural as well as in the singular, any natural person, firm,
  association, partnership, corporation, or other form of legal entity.

• The singular form of a noun or pronoun is meant to include within its meaning the plural form of
  the noun or pronoun, or vice versa; in a similar     fashion, and in similar fashion, the use of any
  tense of a verb shall be considered also to include within its meaning all other tenses of the verb
   so used.

• “You” or “your” includes “person” as that term is previously defined.

• “Third Party” means any person who is not a party to the above-captioned lawsuit.

• “Complaint” means and refers to the Plaintiff’s Complaint in the above-captioned lawsuit.
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                 PageID.2163      Page 6 of 16




                                     INTERROGATORIES


     1. Please provide the names, date of birth, and contact information for all individuals who are
        assisting in the completion of this request.

  ANSWER:



     2. What is your educational background, including diplomas, degrees, certificates, trainings
        or skilled trades? Please also provide the date that each was obtained?


  ANSWER:


     3. What is your current occupation and job title? How long have you held this position/title?

  ANSWER:




     4. How long have you been a member of the City of Troy Zoning Board of Appeals
        (hereinafter “ZBA”)?


  ANSWER:



     5. What is your current position on the ZBA? How long have you held this position?


  ANSWER:



     6. Have you held any other positions within the city of Troy, including positions that you
        were elected for, positions you were appointed for, or volunteer positions?

  ANSWER:


     7. If the answer to interrogatory 6 was “yes” please provide:
             a. The name of that position;
             b. You job function in that position:
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                 PageID.2164       Page 7 of 16




            c.   When you held that position;
            d.   How long you held the position for;
            e.   How you obtained the position;
            f.   Why you left the position;


  ANSWER:


     8. As a member of the ZBA, what official functions do you perform?

  ANSWER:



     9. Do you have any special, unique or specific functions based on your position on the ZBA?


  ANSWER:



     10. If your answer to interrogatory number 9 is a “yes”, please describe those functions which
         you perform that are special, unique or specific based on your position on the ZBA.

  ANSWER:



     11. If your answer to interrogatory number 9 is a “yes”, please describe how those functions
         which you perform that are special, unique or specific affect the procedural function of the
         ZBA and the decision making function of the ZBA?

  ANSWER:



     12. During your tenure on the ZBA have you ever voted to approve a variance that was opposed
         by at least one member of the Troy community?

  ANSWER:


     13. During your tenure on the ZBA have you ever voted to against a variance request because
         there was opposition from the community?

  ANSWER:
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                   PageID.2165       Page 8 of 16




     14. If your answer to question number 13 is a “yes” please provide the dates of the variance
         hearings for those variances you voted against due to community opposition?

  ANSWER:




     15. If your answer to question number 13 is a “yes” please provide the language of the city
         ordinances, administrative rules, polices or procedures that you believe either give (1) gives
         you the authority to deny variances based on community opposition (2) requires to you
         deny a variance when there is community opposition along with an explanation of your
         understanding of the same.

  ANSWER:



     16. Please provide a detailed explanation of when a variance should be granted under the
         language of the city ordinance.

  ANSWER:



     17. Do you believe that you are required to vote in favor of a variance when an applicant has
         shown that they have met the criteria set forth in the ordinance? If not, explain why you
         believe that an applicant who has met the criteria for a variance approval is not entitled to
         the approval, and under what basis you would still vote against approval of a variance
         request despite an applicant being otherwise entitled.

  ANSWER:




     18. Do you currently, or in the past three years, hold a position on a board for a non-profit
         organization with a religious affiliation, including, but not limited to, a church?
            a. If so, what is your position?
            b. For how long have held that position?
            c. What are your duties in that position?

  ANSWER:


     19. Do you currently, or have you in the past three years, been a member of a church?
            a. If so, what church, and what is the denomination of that church?
            b. For how long have you been a member of the church?
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                PageID.2166       Page 9 of 16




            c. What is the physical address of the church?
            d. Do you now or have you ever participated in any discussions pertaining to land use,
               expansion, development, or construction projects at the church?
                   i. If so, please describe your involvement in those discussions.

  ANSWER:



     20. At the Zoning Board hearing for Plaintiff’s Variance held at the city of Tory municipal
         building on June 19, 2018, please answer the following:
             a. Regarding your comments about the church that was built please provide the name,
                address and list of board members for the church;
             b. Please describe in detail your affiliation with that church;
             c. Please describe in detail any and all conversations you had with any member of the
                church, board member of the church, or church clergy regarding the construction,
                permit process for the city of Troy, zoning regulations for the city of Troy;
             d. Please provide the date of any and all zoning board hearings involving the
                construction, zoning, or any other matter involving that church, as well as describe
                in detail your involvement in that process and hearing whether for the city or for
                the church.


  ANSWER:



     21. For each and every affirmative defense asserted in your answer to Plaintiff’s Complaint
         please provide the complete factual and legal basis on which you will rely in support of
         those affirmative defenses.

  ANSWER:



     22. Please provide a detailed explanation as which specific requirements Plaintiff failed to
         satisfy in order to obtain a variance, along with specific factual details you relied when
         voting against Plaintiff’s variance request.

  ANSWER:
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                   PageID.2167       Page 10 of 16




     23. Please provide a detailed explanation as to your vote on December 28, 2018 which allowed
         two commercial buildings to obtain a variance that will leave no setback between the
         commercial building and the residential district, including but not limited to the specific
         factual basis which you determined that the applicant for that variance satisfied each and
         every ground required to obtain that variance


  ANSWER:




     24. Please provide a detailed list of all times that you have voted in favor of allowing a variance
         for a commercial building that would leave no set-back from the adjacent residential
         property between January 1, 2016 and the date of answering these interrogatories.


  ANSWER:



     25. Please provide a detailed explanation of your understanding of any and all efforts of
         Plaintiff to obtain either a place of worship or a community center in the City of Troy since
         2013 along with your participation in those efforts.

  ANSWER:



     26. Please provide a detailed explanation of your denial of the allegations contained in
         paragraph 32 of Plaintiff’s Verified Complaint that you “Bragged during recent ZBA
         hearings” of how your “church had just built one of the largest churches in the city of
         Troy,” given the recording of the ZBA hearing on June 19, 2018, or otherwise admit that
         your answer to Paragraph 32 was made knowing that it was false when you said it.

  ANSWER:



     27. Please provide a complete factual basis for your denial of the allegations contained in
         Paragraph 40 of Plaintiff’s Verified Complaint.

  ANSWER:



     28. Please provide a detailed explanation as to how you voted no for a variance request for
         Plaintiff’s variance application at the hearing in June 2018 when you claim in your Answer
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                PageID.2168       Page 11 of 16




        to Plaintiff’s Verified Complaint Paragraph 44 to lack the knowledge of specific
        characteristics of the property at issue at that hearing and in this instant litigation.

  ANSWER:



     29. Please provide an explanation of how much or how little parking factored into your
         decision to vote “NO” for Plaintiff’s variance request since parking was one of the very
         few concerns of the city of Troy residents and the only major concern of the resident that
         was adjacent to the property, in light of the fact that your answer to Plaintiff’s Verified
         Complaint paragraph 44 was that you “lacked knowledge” about the parking.

  ANSWER:



     30. Please provide a detailed explanation of how much or how little the size of the building
         and the placement of the building on the subject property given your Answer to Paragraphs
         44, 46, 52 in Plaintiff’s Verified Complaint that you lacked knowledge regarding the
         specific details of the property that was at issue at the June 2018 ZBA hearing and the
         subject of this instant litigation.

  ANSWER:




     31. Please provide the factual basis for your denial contained in Plaintiff’s Verified Complaint
         Paragraph 55, regarding the statements made by Mr. Paul Evans.

  ANSWER:




     32. Please provide a detailed explanation for your answer to Plaintiff’s Verified Complaint
         Paragraph 57 where you stated that you lack of knowledge of the application, and details
         of what took place at the ZBA hearing that is the subject of this litigation given the fact
         that you were present at, and participated in that hearing and were responsible for making
         a determination on Plaintiff’s application after that hearing.


  ANSWER:
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                 PageID.2169      Page 12 of 16




     33. Please admit that the reason that you are unaware of any of the specifics regarding the
         property at issue, the application and the hearing that took place on Plaintiff’s variance
         hearing which is the subject of this instant litigation is because you had predetermined to
         vote “NO” on the application without reading it due to Plaintiff’s identity as a Muslim
         religious organization.

  ANSWER:



     34. If your answer to Interrogatory number 33 is anything other than an unmitigated “admit”
         please provide a detailed factual explanation for your complete lack of knowledge of
         anything having to do with the subject property, application and ZBA hearing that is the
         subject of this instant litigation.

  ANSWER:


     35. With regards to your answer to Plaintiff’s Verified Complaint Paragraphs 59 and 60, that
         Plaintiff provided only a partial recitation of the criteria of the ZBA for when a variance
         should be granted, please provide the entire recitation, and explain how that differed from
         what was in Plaintiff’s Complaint.


  ANSWER:



     36. With regards to your Answer to Plaintiff’s Verified Complaint Paragraph 61, that
         Plaintiff’s complaint fails to accurately state the code accurately please provide the exact
         language of the provision at issue as well as a detailed explanation of what you believe
         was misstated.

  ANSWER:



     37. With regards to your Answer to Plaintiff’s Verified Complaint Paragraph 63 that the ZBA
         provided a finding of facts and factual basis for the denial of Plaintiff’s Variance
         application, please provide the specific factual basis under which you determined that
         Plaintiff’s were not entitled to a variance and constituted your “NO” vote.

  ANSWER:
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                PageID.2170       Page 13 of 16




     38. With regards to your answer to Plaintiff’s Verified Complaint Paragraph 65, that you were
         “misquoted” and that your statements were “mischaracterized”, please provide a detailed
         account of your actual statements.

  ANSWER:


     39. Do you believe that an applicant for a variance is asking the ZBA, or you personally to
         “break the law?” Please provide a detailed explanation of your rationale for your beleifs.

  ANSWER:



     40. When considering a variance application are you required to determine whether or not the
         proposed use is compatible with the previous use and the characteristics of the zoning
         district where it is located?

  ANSWER:



     41. When considering a variance application are you required to determine whether or not the
         proposed use would alter the way in which the subject property is already permitted for
         use, and would alter the characteristics of the community where it is located?

  ANSWER:



     42. If your answer to either interrogatory 40 or 41 was “yes” please explain how you
         adjudicated and voted on Plaintiff’s variance request which is the subject of this instant
         litigation in light of the fact that you answered that you “lacked knowledge” of these items
         consistent with your duties as outlined in Plaintiff’s Verified Complaint Paragraphs 76 and
         77.

  ANSWER:



     43. For anything other than an unmitigated “Admit” for your answer to Plaintiff’s Request for
         Admissions below, please provide a specific factual basis for your response.

  ANSWER:
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                 PageID.2171       Page 14 of 16




                          REQUEST FOR PRODUCTION OF DOCUMENTS

     1. Please produce all documents that you intend to introduce at trial that support any or all of
        your affirmative defenses.

     2. Please produce all documents associated with your affiliation to any religious community
        whether as a member, board member, or trustee.

     3. Please produce all documents that you intend to introduce at trial in your defense.

     4. Please produce copies of all credentials that you hold which are associated with your
        position on the ZBA or your qualifications to sit on the ZBA for the city of Troy.

     5. Please produce a copy of the notes, transcript and recording of the ZBA hearing at issue in
        this matter.

     6. Please produce all non-privileged documents, emails, memorandum, notes, internal and
        external correspondences in your possession that discuss the Plaintiff’s Application for
        Variance or the Variance Hearing which is the subject of this instant litigation, between
        yourself and any other individual no matter how associated with this matter, that is in your
        possession, or can reasonable be obtained by yourself. For those items which you are either
        claiming privilege or those which you have knowledge of, but assert you cannot produce,
        please provide a detailed explanation of those documents, their contents, and where they
        are located.


     7. Please produce a copy of all documents created by you or created with your assistance
        regarding the construction of the church that you attend, or did attend, that you spoke about
        during the June 2019 ZBA hearing at issue in this litigation including but not limited to site
        plans, drafts of site plans, applications for variances or applications for certificates of
        compliance.


     8. Please produce all documents reviewed by you whether or not utilized, in preparation for
        your Answer to Plaintiff’s Verified Complaint.
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                   PageID.2172       Page 15 of 16




                                  REQUEST FOR ADMISSIONS


     1. Please admit that you voted to approve a variance request for two commercial buildings in
        December 2018 in the “GB” district which left the buildings with no setback from
        residential properties.


  ANSWER:



     2. Please admit that you did not properly prepare to adjudicate Plaintiff’s Variance
        Application prior to the hearing and that you still lack knowledge of the basic facts and
        arguments made on the application and at the hearing.

  ANSWER:



     3. Please admit that your lack of preparation was due to your advanced decision to vote “NO”
        on an application made by Plaintiff based on religious animus towards the Muslim
        community.

  ANSWER:



     4. Please admit that you have approved a variance request for other religious places of
        worship that left those religious places of worship with buildings as large or larger than the
        one at issue in this matter and left them with no setback from residential properties.

  ANSWER:



     5. Please admit that you stated on the record at the ZBA hearing at issue in this matter that
        Plaintiff was asking you to “break the law.”

  ANSWER:



     6. Please admit that you spoke at length about a church which you are a member that built a
        substantial building, and that you stated it was built on probably the last piece of land inside
        the city of Troy which would be acceptable to build a place of worship.

  ANSWER:
Case 2:18-cv-13481-NGE-APP ECF No. 55-3 filed 09/09/20                 PageID.2173       Page 16 of 16




     7. Please admit that you stated to Plaintiff that they should look outside the city of Troy for a
        place to build their religious place of worship.

  ANSWER:


  Dated: July 2, 2019                                          Respectfully submitted,


                                                               CAIR-MI



                                                          /s/
                                                          By: Amy V. Doukoure (P80461)
                                                          Attorney for Plaintiff
                                                          30201 Orchard Lake Road Suite 260
                                                          Farmington Hills, MI 48334
                                                          (248) 559-2247 Phone
                                                          (248) 559-2250 Fax
                                                          adoukoure@cair.com
